                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3150

vs.                                                    TRIAL ORDER

SABAS RODRIGUEZ-CISNEROS,

                   Defendant.

      IT IS ORDERED:


1.    The parties' Joint Motion to Continue Jury Trial (filing 22) is
      granted.


2.    The above-captioned criminal case is set for a jury trial before the
      undersigned judge in Courtroom 1, Robert V. Denney Federal
      Building, 100 Centennial Mall North, Lincoln, NE, commencing at
      9:15 a.m. on Monday, April 29, 2019, or as soon thereafter as the
      case may be called, for a duration of 4 trial days.


3.    The ends of justice served by granting the motion to continue
      outweigh the interests of the public and the defendant in a speedy
      trial. See 18 U.S.C. § 3161(h)(7)(A).


4.    The filing, briefing, and hearing of pretrial motions, including ex
      parte motions and applications, shall be governed by NECrimR
      12.1 to 12.6. Motions shall be filed on or before Monday, April 22,
      2019. Counsel must immediately notify the Court of any pretrial
     motion requiring an evidentiary hearing outside the presence of
     the jury.


5.   Counsel shall inform the Court that a defendant has elected to
     change his or her plea within 5 days before trial or as soon as
     practicable.


6.   The plaintiff shall file and serve on opposing counsel on or before
     Wednesday, April 24, 2019, as appropriate, all proposed jury
     instructions, trial briefs, suggested verdict forms, and witness
     lists. In particular, the plaintiff's witness list shall include the full
     name and address of each witness whom the party may call to
     testify at trial.


7.   The defendant is also encouraged to provide the Court, on or before
     Wednesday, April 24, 2019, proposed jury instructions and a trial
     brief. Any materials so submitted shall not be disclosed to the
     plaintiff unless the defendant specifies otherwise.


8.   Exhibits must be listed before trial on exhibit forms available from
     the Clerk's office or on the Court's external web page at
     http://www.ned.uscourts.gov/forms.       The    exhibits    should    be
     numbered as provided by NECrimR 12.7.


9.   The courtroom deputy will take custody of the exhibits after they
     are received by the Court.




                                       -2-
10.   Parties shall deliver to the Court, on or before Wednesday, April
      24, 2019, trial copies of all exhibits in a three-ring binder organized
      for use by dividers or tabs. Exhibits provided by the defendant
      shall not be disclosed to the plaintiff unless the defendant specifies
      otherwise.


11.   If a party will use a deposition at trial, the proponent must supply
      the Court with a copy of the deposition. If less than the whole
      deposition will be used, the copy must highlight the portions to be
      introduced. The proponent must also supply the Court with a list
      or index identifying by page and line the portions to be introduced.
      If a party objects to the introduction of deposition testimony, that
      party must supply the Court with a list specifying the precise
      nature of each objection and identifying its location by page and
      line.


12.   If a party intends to use testimony in a videotaped deposition and
      the opponent objects to any portion of it, the proponent must
      supply the Court with a transcript of the testimony from the
      deposition. The transcript must highlight the portions of the
      testimony to be introduced. The proponent must also supply the
      Court with a list or index identifying by page and line in the
      transcript the portions to be introduced. If a party objects to the
      introduction of videotaped deposition testimony, that party must
      supply the Court with a list specifying the precise nature of each
      objection and identifying its location in the transcript by page and
      line.




                                       -3-
13.   At 9:15 a.m. on the first day of trial, the Court will meet with
      counsel and clients, on the record in the courtroom. This will be an
      opportunity to dispose of any motions and last minute matters,
      prior to trial. Voir dire will commence immediately thereafter.


14.   Each subsequent day of trial will begin at 8:45 a.m. unless the
      Court directs otherwise.


15.   Questioning of witnesses will be limited to direct examination,
      cross-examination, and redirect examination unless the Court
      allows further examination.


16.   The Court will conduct an initial voir dire of the prospective panel.
      Counsel will be permitted to conduct follow-up voir dire in areas
      not covered by the Court's examination or in an area which may
      justify further examination in view of a prospective juror's
      response during the Court's voir dire.


17.   Witnesses who do not appear to testify when scheduled will be
      considered withdrawn. The trial will then proceed with the
      presentation of any remaining evidence.


18.   A list of the equipment available in the courtroom, and a virtual
      tour of the courtroom, is available on the Court's external web page
      at http://www.ned.uscourts.gov/attorney/courtroom-technology.




                                      -4-
19.   Counsel shall notify the courtroom deputy at least a week in
      advance if the services of an interpreter will be required for a
      hearing or trial.


      Dated this 11th day of April, 2019.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                     -5-
